MILLS, Judge.
Oiler appeals an order of the State Retirement Commission finding that he is no longer totally and permanently disabled. We affirm.
The Commission found by a preponderance of the evidence that Oiler is capable of “rendering useful and efficient service as an officer or employee” and thus not totally and permanently disabled, Section 121.-091(4)(b), Florida Statutes (1981). This finding is supported by competent substan*802tial evidence. Amico v. Division of Retirement, 352 So.2d 556 (Fla. 1st DCA 1977).
Section 121.091(4)(b) does not provide total disability retirement for an officer or employee who is capable of performing useful and efficient service within the state system. The fact that Oiler is incapable of returning to his duties as a policeman does not entitle him to the extraordinary benefits provided by this section. Shepard v. Division of Retirement, 361 So.2d 208 (Fla. 1st DCA 1978).
ROBERT P. SMITH, Jr., C. J., and ERVIN, J., concur.